Citation Nr: 1729560	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for impotency, claimed as erectile dysfunction, to include as due to Agent Orange (AO)/herbicide exposure.

2. Entitlement to service connection for impotency, claimed as erectile dysfunction, to include as due to Agent Orange/herbicide exposure and as secondary to service-connected disabilities.

3. Entitlement to service connection for bilateral peripheral neuropathy of the bilateral lower extremities, to include as due to AO/herbicide exposure.

4. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In September 2009, the RO denied reopening the claim for service connection for erectile dysfunction. The September 2009 rating decision also denied the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. In April 2011, the RO granted service connection of ischemic heart disease and assigned a 10 percent rating.

In an August 2010 statement, the Veteran indicated he had been diagnosed with posttraumatic stress disorder (PTSD), and he believed his erectile dysfunction and impotency were caused by medication prescribed for his PTSD. An April 2012 Supplemental Statement of the Case (SSOC) continued to deny service connection for impotency, claimed as erectile dysfunction.

A February 2016 SSOC continued to deny service connection for impotency, claimed as erectile dysfunction and peripheral neuropathy of the bilateral lower extremities. The SSOC also continued a 10 percent rating for the Veteran's ischemic heart disease.

The issue of  whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for impotency, claimed as erectile dysfunction, to include as secondary to AO/herbicide exposure and to include as secondary to a service-connected disability, entitlement to service connection for bilateral peripheral neuropathy of the bilateral lower extremities, to include as due to AO/herbicide exposure, and entitlement to an initial rating in excess of 10 percent for ischemic heart disease are addressed in the decision below. 

The issue of service connection for entitlement to service connection for impotency, claimed as erectile dysfunction, to include as due to AO/herbicide exposure and to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a June 1981 rating decision, the RO denied service connection for impotency. The Veteran was notified of the decision and he did not appeal it.

2. Evidence submitted since the June 1981 decision denying service connection for impotency relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran's peripheral neuropathy of the bilateral lower extremities was not present during the Veteran's active service, nor did it manifest to a compensable degree within one year of separation from service.

4. The Veteran's peripheral neuropathy of the bilateral lower extremities is not presumed to be caused by exposure to AO/herbicides in service, and the evidence does not show that any presumed herbicide exposure caused the Veteran's disability.

5. For the entire period of appeal, the Veteran's heart disability, claimed as ischemic heart disease, is more properly rated under Diagnostic Code 7010, supraventricular arrhythmias, and the disability is manifested by paroxysmal atrial fibrillation with more than four episodes per year.



CONCLUSIONS OF LAW

1. As new and material evidence has been received since the issuance of a final June 1981 decision, the criteria for reopening the claim for service connection for impotency, claimed as erectile dysfunction, are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The Veteran's peripheral neuropathy of the bilateral lower extremities was not incurred in active duty service, nor was it caused by exposure to AO/herbicides in service, and it is not presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for an initial 30 percent rating for the Veteran's heart disability have been met. 38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Petition to Reopen Claim for Impotency, Claimed as Erectile Dysfunction

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for impotency was previously considered and denied by the RO in a June 1981 rating decision. The Veteran was notified of that decision. The Veteran did not appeal the decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the June 1981 decision denying service connection for impotency, the Veteran has been diagnosed with PTSD, and service-connection for PTSD has been granted. The Veteran alleges that his PTSD caused his impotency, claimed as erectile dysfunction. The Board finds this constitutes new evidence that is material to establishing a claim for service connection and is sufficient to reopen the previously-denied claim.

III. Service Connection - Peripheral Neuropathy of the Bilateral Lower Extremities

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6),(d), 3.309(e).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran served in Vietnam, and therefore, it is presumed that he was exposed to AO/herbicides in service. Peripheral neuropathy is a disability that is presumed to have been caused by exposure to AO/herbicides if it manifests to a compensable degree within one year of exposure to AO/herbicides. 38 C.F.R. § 3.307(a)(6)(ii). The Veteran's peripheral neuropathy of the bilateral lower extremities was not diagnosed until September 2008, approximately 38 years after exposure to AO/herbicides, and therefore, the Veteran's peripheral neuropathy of the bilateral lower extremities is not presumptively connected to his exposure to AO/herbicides in service.

Other organic diseases of the nervous system, including peripheral neuropathy, are chronic diseases under 38 C.F.R. § 3.309(a). As noted above, the Veteran did not receive a diagnosis of peripheral neuropathy of the bilateral lower extremities until September 2008, approximately 38 years after the Veteran was discharged from service, and the evidence does not suggest that Veteran has been experiencing symptoms related to this disability since discharge from service. As a result, there is no presumption the Veteran's peripheral neuropathy of the bilateral lower extremities is service-connected based on the continuity of symptoms.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection as well as whether the Veteran's disability is secondary to AO/herbicide exposure despite the lack of presumptive service connection as a result of this exposure.

The Veteran does have a current diagnosis of peripheral neuropathy of the bilateral lower extremities, meeting the first element for direct service connection. However, the Veteran's service treatment records are silent for any symptoms or treatment for peripheral neuropathy in his lower extremities. Additionally, the Veteran did not report any current or past medical concerns at his June 1970 exit examination. At the exit examination, he also indicated he was generally in good health. His clinical evaluation at that same time indicated that the Veteran's lower extremities were normal with a  "PULHES" score of 1 for the lower extremities. The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). Such evidence tends to establish the Veteran did not have peripheral neuropathy of the bilateral lower extremities while he was in service.

The Veteran, as noted above, contends that his peripheral neuropathy was caused by exposure to AO/herbicides while in service in Vietnam. While it is not presumed that the Veteran's disability is caused by exposure to AO/herbicides, the Board will still consider whether the Veteran's presumed exposure to AO/herbicides in Vietnam caused the Veteran's peripheral neuropathy on a secondary basis. There is no evidence in the file to suggest that exposure to AO/herbicides caused the Veteran's peripheral neuropathy, especially given that the Veteran's disability did not manifest until approximately 38 years after his exposure to AO/herbicides. The Veteran was provided the opportunity to provide evidence of any link between AO/herbicide exposure and his current peripheral neuropathy in the lower extremities, but no such evidence has been provided. As a result, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities is not secondary to exposure to AO/herbicides in service.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

IV. Increased Rating - Ischemic Heart Disease

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen intake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

The Veteran currently has a 10 percent rating under Diagnostic Code 7005, arteriosclerotic heart disease, claimed as ischemic heart disease and coronary artery disease.

VA medical treatment records indicate the Veteran first began experiencing atypical chest pain approximately six months prior to January 2007. The Veteran had a pacemaker placed in August 2008 and June 2009.

The Veteran, at an October 2010 VA examination, reported symptoms including angina, dyspnea, fatigue, and occasional dizziness. The examiner diagnosed the Veteran with coronary artery disease.

At a March 2011 VA examination, the examiner indicated the Veteran did not have ischemic heart disease and, though he confirmed a diagnosis of coronary artery disease, the examiner described the severity of the disability as "mild." The examiner opined that the Veteran did have a 20 percent blockage, and therefore, coronary artery disease was present. However, the examiner noted the amount of coronary artery disease was medically insignificant and not classified as ischemic heart disease. The examiner reported an ejection fraction of 68 percent, based on a nuclear stress test done in September 2010, and symptoms including dyspnea and angina resulted in the assignment of a METs level of 1-3. The examiner opined that the Veteran's ejection fraction was a more reliable predictor of his cardiac function because his METs level was being impacted by other co-morbid conditions, including paroxysmal atrial fibrillation, which was the cause of his atypical chest pain. Additionally, the examiner noted that the Veteran's pacemaker was implanted due to noncardiac chest pain and paroxysmal atrial fibrillation.

The Veteran was provided another VA examination in January 2016. At this examination, the examiner indicated the Veteran did not have coronary artery disease or ischemic heart disease. The examiner diagnosed the Veteran with atrial fibrillation, initially diagnosed in 2007, with an implanted cardiac pacemaker. The examiner opined that the Veteran's heart issues are caused by his atrial fibrillation, which requires continuous medication. The Veteran's atrial fibrillation was found to be paroxysmal with more than four episodes in the past 12 months, including a hospitalization in March 2015. A METs level of 3-5 and an ejection fraction of 40-45 percent was assigned. The examiner opined that the Veteran's heart-related issues all stem from his arrhythmia, and any coronary artery disease is not clinically significant, stating "there is no issue in this Veteran which is caused by or related to his minimal coronary atherosclerosis." 

Based on the opinions provided by VA examiners at the Veteran's VA examinations, the Board finds the Veteran's heart-related symptoms are caused by atrial fibrillation, not ischemic heart disease or coronary artery disease, and therefore, the Veteran's disability would be more properly rated under Diagnostic Code 7010, which provides a rating scale for supraventricular arrhythmias.

Diagnostic Code 7010 provides a  10 percent rating for permanent atrial fibrillation (one atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiography (ECG) or Holter monitor.  A 30 percent rating is assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

As noted above, the evidence establishes that the Veteran's heart disability manifested with more than four episodes of paroxysmal atrial fibrillation per year. As such, the Board finds the evidence of record indicates the criteria for an initial rating of 30 percent is met for the Veteran's heart disability. This is the maximum rating for this disability.  The Board finds that a higher rating under Diagnostic Code 7005 is not appropriate since two medical professionals have stated that any coronary artery disease that the Veteran has is clinically insignificant. There has been no competent evidence to refute this conclusion. Accordingly, an initial rating of 30 percent for the Veteran's heart disability is granted under Diagnostic Code 7010.


ORDER

Having determined that new and material evidence has been presented, the claim for service connection for impotency, claimed as erectile dysfunction, to include as due to AO/herbicide exposure and to include as secondary to a service-connected disability is reopened. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to AO/herbicide exposure, is denied.

An initial 30 percent rating for the Veteran's heart disability is granted.


REMAND

The Veteran initially contends he has erectile dysfunction and has been unable to have children due to his exposure to AO/herbicides in Vietnam. In January 2008, the Veteran was granted service connection for PTSD, and in August 2010, the Veteran contends that the medication he takes for PTSD has caused or aggravated his erectile dysfunction.

At a March 2012 VA examination, the examiner found the record supported a diagnosis of erectile dysfunction beginning in the 1970s. However, the examiner provides contradictory opinions as to whether or not the Veteran's erectile is secondary to service-connected PTSD. At one point the examiner indicates that the erectile dysfunction is at least as likely as not related to PTSD. However, later in the report, the examiner opines that the Veteran's disability is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.

The examiner opined that the Veteran's erectile dysfunction "is multifactorial and cannot be separated for individual evaluation." The examiner indicates the Veteran's medications-including some for PTSD and high cholesterol, anxiety, depression, hypertension, and obesity-and age could all be contributing factors to his erectile dysfunction. The examiner also indicates that erectile dysfunction is often caused by something physical, including heart disease and numerous other disabilities and physical factors.

The Board finds the opinion in the March 2012 examination are inadequate because contradictory opinions have been provided. Additionally, the Board finds that while the examiner noted that a specific cause for the Veteran's erectile dysfunction could not be determined, the examiner did not provide an opinion as to whether or not the Veteran's service-connected disabilities aggravated the Veteran's erectile dysfunction. A new examination is required to properly assess whether or not it is at least as likely as not that the Veteran's PTSD, or his service-connected heart disability, or medication that he takes for one or both disabilities, caused or aggravated his erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed impotency or erectile dysfunction, to include as secondary to Agent Orange/herbicide exposure and/or any service-connected disabilities, specifically PTSD and a heart disability, to include medication the Veteran takes for one or both disabilities.

For any diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to the Veteran's period of active service, or whether it is at least as likely as not caused or aggravated by AO/herbicide exposure and/or the Veteran's service-connected disabilities of PTSD and/or a heart disability (he has been diagnosed atrial fibrillation, to include medication the Veteran takes for one or both disabilities. 

The claims folder should be made available to the examiner for review. The examiner should set forth reasons for the opinion with reference, as appropriate, to the pertinent evidence of record. The examiner is asked to answer both the causation and aggravation question.

2. Thereafter, the remanded claim should be readjudicated by the AOJ. If the benefit sought is denied, furnish the Veteran an SSOC and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


